     Case 2:20-cr-00579-SVW Document 904 Filed 08/31/21 Page 1 of 4 Page ID #:15729



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:   Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA

18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW

21               Plaintiff,                    EX PARTE APPLICATION FOR
                                               DISCLOSURE ORDER
22                     v.

23    RICHARD AYVAZYAN,
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 904 Filed 08/31/21 Page 2 of 4 Page ID #:15730



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
                  Defendants.
5

6          Plaintiff United States of America, by and through its counsel
7     of record, the Acting United States Attorney for the Central District
8     of California, Assistant United States Attorneys Scott Paetty,
9     Catherine S. Ahn, and Brian Faerstein, and Department of Justice
10    Trial Attorney Christopher Fenton, hereby files an ex parte
11    application for an order disclosing information held by the U.S.
12    Probation Office related to the pretrial supervision of defendants in
13    the above-captioned case, including defendants Richard Ayvazyan and
14    Marietta Terabelian.
15         According to information provided by the U.S. Probation Office,
16    which includes this Court’s Pretrial Services Officers, defendants
17    Richard Ayvazyan and Marietta Terabelian absconded from pre-trial
18    supervision on or about August 29, 2021.         (Declaration of Catherine
19    Ahn ¶ 2.)    The government is seeking information that may assist it
20    in obtaining further leads or information regarding the current
21    location of defendants Richard Ayvazyan and Marietta Terabelian, how
22    they were able to abscond from supervision, and who may have provided
23    them assistance in doing so.       The government’s request for
24    information includes contact information, such as phone numbers,
25    provided to the U.S. Probation Office for the other defendants in
26    this case since such information may yield further investigative
27    leads related to defendants Richard Ayvazyan and Marietta
28    Terabelian’s flight from supervision.        The U.S. Probation Office
                                            2
     Case 2:20-cr-00579-SVW Document 904 Filed 08/31/21 Page 3 of 4 Page ID #:15731



1     informed the government that a court order is necessary for it to

2     provide such information to the government.         (Id.)   The government

3     therefore requests that this Court issue an order directing that the

4     U.S. Probation Office disclose the following information to the

5     government:

6          1. Any contact information, including phone numbers, email

7             addresses, and physical residence or mailing addresses, used

8             by defendants in this case (Richard Ayvazyan, Marietta

9             Terabelian, Artur Ayvazyan, Tamara Dadyan, Manuk Grigoryan,

10            Arman Hayrapetyan, Edvard Paronyan, and Vahe Dadyan) provided

11            to and/or used to contact the U.S. Probation Office during

12            the course of its pretrial supervision in this case;

13         2. The location histories and any tamper or modification

14            histories associated with defendants Richard Ayvazyan’s and

15            Marietta Terabelian’s location monitoring bracelets and/or

16            information available through the location monitoring program

17            since May 1, 2021;

18         3. The names and contact information, including phone numbers,

19            email addresses, and physical residence or mailing addresses,

20            of any points of contact provided by defendants Richard

21            Ayvazyan and Marietta Terabelian in case of emergency or

22            other exigent circumstances;

23         4. Any information provided to the U.S. Probation Office related

24            to arrangements made by defendants Richard Ayvazyan and

25            Marietta Terabelian in the event they were no longer

26            available; and

27         5. To the extent such information is possessed by the U.S.

28            Probation Office, copies of any notes or other correspondence

                                            3
     Case 2:20-cr-00579-SVW Document 904 Filed 08/31/21 Page 4 of 4 Page ID #:15732



1             that were provided by defendants Richard Ayvazyan and/or

2             Marietta Terabelian to family members or other points of

3             contact related to their departure or lack of availability,

4             and the circumstances in which such information was provided.

5          This ex parte application and proposed order are based upon the

6     attached declaration of Catherine Ahn, the files and records in this

7     case, and such further evidence and argument as the Court may permit.

8      Dated: August 31, 2021              Respectfully submitted,

9                                          TRACY L. WILKISON
                                           Acting United States Attorney
10
                                           SCOTT M. GARRINGER
11                                         Assistant United States Attorney
                                           Chief, Criminal Division
12

13                                               /s/
                                           CATHERINE AHN
14                                         SCOTT PAETTY
                                           BRIAN FAERSTEIN
15                                         Assistant United States Attorney
                                           CHRISTOPHER FENTON
16                                         Department of Justice Trial Attorney

17                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
18
19

20

21

22

23

24

25

26

27

28

                                            4
